That branch of the motion of the defendants Tuthill Finance, L.E, Wainco, Inc., Jeffrey Wain, Robinowitz Cohlan Dubow & Doherty, LLR and John T. Doherty (hereinafter the Tuthill defendants) which was for summary judgment dismissing the complaint insofar as asserted against them, and the motion of *823the defendant People’s Bank, inter alia, for summary judgment dismissing the complaint insofar as asserted against it, were properly granted, as the movants established that the mortgage loan and assignment of mortgage at issue were supported by fair consideration and made in good faith and, therefore, the Tuthill defendants and People’s Bank cannot be held liable for any fraudulent conveyance in connection with any of the transactions complained of (see Murphy v Briggs, 89 NY 446 [1882]). The plaintiffs conclusory claims in opposition to that branch of the motion of the Tuthill defendants, and to the motion of People’s Bank, were insufficient to defeat that branch of the Tuthill defendants’ motion and the motion of the People’s Bank, respectively (see Freedman v Chemical Constr. Corp., 43 NY2d 260 [1977]). Dillon, J.P, Florio, Hall and Sgroi, JJ., concur.